UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DONNA HOFFMAN,
Plaintiff-Appellee,

v.                                                                    No. 98-2278

WAL-MART STORES, INCORPORATED,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Henry C. Morgan, Jr., District Judge.
(CA-97-1023-2)

Argued: June 11, 1999

Decided: September 13, 1999

Before WIDENER, NIEMEYER, and KING,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: James Willard Walker, MORRIS & MORRIS, Rich-
mond, Virginia, for Appellant. Frederick MacDonald Quayle, Chesa-
peake, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

This appeal challenges as excessive a $75,000 jury verdict in a slip
and fall case. Because, under applicable Virginia law, the award is not
so excessive as to "shock the conscience" in the context of the evi-
dence presented, we affirm.

On October 7, 1995, Donna Hoffman, who was shopping at a Wal-
Mart Store in Chesapeake, Virginia, slipped in a puddle of water and
fell to the floor. A puddle had formed on the floor near the cash regis-
ters from water dripping off of wet pallets. A witness testified that
Hoffman "hit the floor pretty hard." The witness testified further that
Hoffman had a cut on her eye, a cut on her knee, and"she was hold-
ing her arm because I know that was hurt."

At the trial of Hoffman's negligence claim, Wal-Mart conceded
that it had failed to take proper precautions to prevent the puddle from
forming and was "totally liable for the accident." It only contested
damages; Hoffman had demanded $100,000.

To present evidence regarding her injuries, Hoffman presented the
testimony of Dr. David Pitrolo, the emergency room physician who
had examined her immediately after the accident. Dr. Pitrolo testified
that Hoffman complained of pain in her left shoulder, hip, knee, and
ankle after the fall. After x-rays showed no broken bones, Dr. Pitrolo
wrapped Hoffman's knee in a bandage, gave her a tetanus shot for the
abrasion on her knee, and discharged her with instructions to take
painkillers and to schedule a follow-up examination with her primary
care physician.

Testifying about her own injuries, Hoffman stated that although she
was able to return to her job a week after the accident, she continued
to experience pain and discomfort. She also testified that when the
pain did not dissipate, she tried various forms of medical intervention.
She took a series of tests, which she failed, at an orthopedic clinic
upon referral from her internist; she went to pool therapy three times
a week; she saw a neurologist who performed endurance tests; she

                    2
underwent physical therapy; and she saw a chiropractor. Hoffman tes-
tified that before the accident, she had no trouble ascending and
descending stairs and that she had been physically active. After the
accident, however, Hoffman testified that she had difficulty climbing
up and down stairs and that she needed a cane to walk because her
left leg would give out, and that she could no longer lift her grandson.
She testified also that she was frequently in pain.

Hoffman introduced into evidence the bill from the emergency
room and the bill from her orthopedists whom she saw two months
after the injury. Because she did not present testimony from her other
physicians and her chiropractor, however, she was not allowed to tes-
tify to what those physicians told her about the injury and what they
prescribed. She also was not allowed to include their medical bills.

Wal-Mart did not seek an independent medical examination of
Hoffman and did not introduce any medical evidence.

After deliberating two hours, the jury returned a verdict in favor of
Hoffman for $75,000. When Wal-Mart moved to set aside the verdict
as excessive, the district court concluded that the"plaintiff presented
evidence from which a reasonable jury could have inferred that she
suffered a number of severe or long lasting ailments and physical lim-
itations as a result of her fall" and that "[w]eighing the plaintiff's tes-
timony of continuing pain and serious limitations in her daily
activities, the jury could have properly concluded that $75,000 was a
reasonable amount to compensate Hoffman for her injuries." This
appeal followed.

On appeal, Wal-Mart argues that the jury's verdict was excessive
and that the district court erred in permitting Hoffman to testify to
treatments she received without corroborating medical testimony. We
review the district court's denial of Wal-Mart's motion for remittur
or for a new trial for abuse of discretion, "giving `the benefit of every
doubt to the judgment of the trial judge.'" Konkel v. Bob Evans
Farms, Inc., 165 F.3d 275, 280 (4th Cir. 1999) (quoting Gasperini v.
Center for Humanities, Inc., 518 U.S. 415, 438-39 (1996)). Similarly,
we review its rulings on evidence for abuse of discretion.

In reviewing a verdict in a diversity case for excessiveness, the dis-
trict court correctly chose to apply Virginia law. See Gasperini, 518

                     3
U.S. at 437. In Virginia, the standard for reviewing the excessiveness
of a jury verdict is whether the verdict "shocks the conscience." See,
e.g., Downer v. CSX Transp., Inc., 507 S.E.2d 612, 614 (Va. 1998)
("We have repeatedly held that a jury's award of damages may not
be set aside by a trial court as inadequate or excessive unless the dam-
ages are so excessive or so small as to shock the conscience and to
create the impression that the jury has been influenced by passion or
prejudice or has in some way misconceived or misinterpreted the facts
or the law which should guide them to a just conclusion" (citations
omitted)); Poulston v. Rock, 467 S.E.2d 479, 481-82 (Va. 1996);
Hogan v. Carter, 310 S.E.2d 666, 672 (Va. 1983).

After reviewing the record, particularly the testimony relating to
Hoffman's injuries, we cannot conclude that the district court abused
its discretion in failing to set aside the verdict. Hoffman's uncontra-
dicted testimony was that she continued to experience pain months
after her fall and that her daily activities were significantly limited as
compared to before the fall. For example, Hoffman testified that prior
to the accident she had "always been active," jumping rope, walking
regularly, climbing the stairs to and from her basement to do laundry.
After the accident, however, she testified that she was "hurting," and
that she had great difficulty mastering the basement stairs. She stated
that she had to use a cane to walk and that she was unable to carry
her grandson. While the jury's award was many times higher than the
actual medical expenses introduced into evidence, we cannot con-
clude, in view of the overall description of her injuries, that the jury's
verdict was so excessive as to "shock the conscience."

We also conclude that the district court did not abuse its discretion
in permitting Hoffman to testify about her own injuries and the treat-
ments performed on her. These are matters of her personal knowledge
that do not require expert testimony. On Wal-Mart's objection, the
court did, in the absence of testimony by doctors, exclude evidence
about what the doctors told Hoffman, what they prescribed, as well
as what they charged by way of medical bills.

The judgment of the district court is

AFFIRMED.

                     4